Title: To James Madison from Mackay & Campbell, 18 December 1820
From: Mackay & Campbell
To: Madison, James


                
                    D Sir
                    Fredericksburg Decr. 18. 1820.
                
                Some time since we recd. a letter from Messrs. Maury & Latham dated 30th. Septr. in which we find the following, “The balance in our hands due to Mr. Madison is £35.12/5—having sold his Tobo. & Shipped the goods he ordered. We can pass that Amount to your credit on account of Mr. Madison’s dft for £100. This would leave £64.7/7. Of course if Mr. Madison wishes it we will pass this also to Your credit & his debit, but probably When he reviews his account he may choose to arrange it otherwise.” To which we Replied that we would consult with you on the Subject. Please say how you wish this matter arranged, so that we may make our entries accordingly. With much Respect, Yr. mo. ob. Sts.
                
                    Mackay & Campbell
                
            